Citation Nr: 0837042	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for numbness and 
tingling of the hands, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for a heart condition, 
to include as secondary to hypertension.


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus, 
numbness and tingling of the hands, hypertension, and a heart 
condition.  He contends that he was exposed to herbicides 
during active military service and that his diabetes is the 
result of such exposure.  After careful review of the 
evidence, the Board finds that additional development is 
necessary before proceeding to evaluate the merits of the 
veteran's service connection claims for diabetes mellitus, 
numbness and tingling of the hands, hypertension, and a heart 
condition.

Service connection will be granted if it is shown that a 
veteran has a disability  resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

Service connection for type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes) may be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002), 38 C.F.R. §§ 3.307, 3.309 (2007).  If the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, type 2 diabetes shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e) (2007).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6) (2007).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002), 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during that period.  Id.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.    

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

The veteran's records show that he served in the Republic of 
Vietnam from June 1970 to May 1971.  Based on this evidence, 
the RO conceded exposure to an "herbicide agent," as that 
term is defined in the regulations.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  The decisive issue, then, is 
whether the veteran has diabetes and whether the diabetes can 
be characterized as "type 2," thus giving the veteran the 
presumption of service connection based on his herbicide 
exposure.  38 C.F.R. § 3.309 (2007).  

The claims file contains copious private medical records from 
Jenny Edmundson Hospital, Cogley Physicians Clinic, and Iowa 
Heart Center.  The records contained numerous blood glucose 
readings but did not show an actual diagnosis of diabetes 
mellitus.  Several of these blood glucose readings indicated 
the veteran's glucose levels were above 125; the veteran 
submitted medical research demonstrating that glucose levels 
above 125 merit a diagnosis of diabetes mellitus.   

The veteran received a VA examination in March 2006, a report 
of which is contained in the claims file.  In that report, 
examiner I.W. noted that the veteran did not have a specific 
diagnosis of diabetes mellitus in his private medical records 
and concluded that the veteran did not appear to be a 
diabetic at the time of the examination. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded with a 
new VA examination.  The examiner 
should offer an opinion as to whether 
the veteran has diabetes mellitus, 
irrespective of whether the veteran has 
been diagnosed with diabetes mellitus 
by his private physicians in the past. 
The VA examiner should review the 
previous VA examination report and 
claims file, including the blood 
glucose readings from private medical 
facilities.  If examiner I.W. is not 
available, the C-file may be provided 
to any qualified health care 
professional for an opinion. 

2.	If diabetes mellitus is diagnosed, the 
examiner must offer an opinion as to 
whether the remaining three 
disabilities claimed by the veteran 
have been caused or aggravated by 
diabetes mellitus.  

3.	Thereafter the veteran's claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




